Citation Nr: 1202150	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-23 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased rating for status post 4th and 5th metacarpal fractures with mild degenerative joint disease of interphalangeal and metacarpal joints, right hand, currently rated as 10 percent disabling.

3.  Entitlement to an effective date prior to November 8, 2007, for a 10 percent rating for status post 4th and 5th metacarpal fractures with mild degenerative joint disease of interphalangeal and metacarpal joints, right hand.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from January 1960 to January 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a low back disability related to his military service.  In a statement received in November 2008 the Veteran indicated that he had injured his back during service after being hit by a jeep.  The Board notes that a March 1963 service treatment record (dealing with the hip) noted that the Veteran had been "hit by auto last P.M."  An August 2007 VA treatment record reveals that the Veteran essentially indicated that he had had back problems since service.  VA records reflect current diagnoses of low back degenerative joint and degenerative disc disease.  Based on the nature of the Veteran's complaints concerning his low back problems, and based on the March 1963 service record which shows that the Veteran had complained of being struck by an automobile, the Board finds that a comprehensive VA orthopedic examination is needed prior to adjudicating the issue of entitlement to service connection for a low back disability.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this issue.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that he is entitled to an effective date prior to November 8, 2007, for a 10 percent rating for service-connected right hand disability.  In particular, the Veteran has indicated that he never received notice of the October 1972 RO decision that established service connection of the Veteran's right hand disability.  The Board notes in passing that the file contains a letter dated in October 1972 that appears to have provided the Veteran with notice of the October 1972 rating decision.  There is no indication that the October 1972 letter was returned as undeliverable.  Nevertheless, the Board notes that the claims file contains a reference to VA X-rays of the right hand dated May 17, 2002.  In addition to the May 2002 right hand X-rays not being associated with the claims file, the underlying treatment record associated with those X-rays are also not of record.  As the May 2002 VA records may be pertinent under the provisions of 38 C.F.R. § 3.157(b)(1), the Board finds that an attempt to obtain these records should be made.

As for the issue of entitlement to a rating in excess of 10 percent for service-connected right hand disability, in December 2011, the Veteran's representative asserted that the August 2009 VA examination is inadequate.  It was argued the examiner did not adequately address whether the restricted range of motion of the fingers was due to ankylosis.  It was noted that under 38 C.F.R. § 4.45(a), inquiry will be directed to consideration to include less movement than normal due to ankylosis.  In addition, the representative indicated that an extraschedular rating is warranted, while acknowledging that the Board cannot assign a extraschedular rating in the first instance.  In light of the evidence of record and the representative's arguments, the Board finds that the Veteran should be scheduled for another VA examination of the right hand in an effort to ascertain the current severity of the Veteran's right hand disability in order to adequately evaluate that disability.  The examination must include findings as to the degree of range-of-motion loss due to pain on use, and adequate findings regarding ankylosis, as required by 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should attempt to obtain VA X-rays of the right hand dated May 17, 2002, as well as any underlying treatment records related to the May 2002 X-rays.

2.  The Veteran should be scheduled for a VA low back examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current low back disability that is related to his military service.  The rationale for any opinion expressed should be set forth.

3.  The Veteran should be scheduled for a VA examination to determine the nature and severity of his service-connected right hand disability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should conduct range of motion testing of the affected fingers and provide the findings in the report.  The examiner should also indicate whether there is ankylosis of any of the affected fingers.  The examiner should comment on the presence and extent of any instability, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  All findings must be reported in detail.

4.  The AOJ should then readjudicate the issues of entitlement to service connection for a low back disability, entitlement to an increased rating for status post 4th and 5th metacarpal fractures with mild degenerative joint disease of interphalangeal and metacarpal joints, right hand, including a discussion of whether a referral for extraschedular evaluation is warranted under 38 C.F.R. § 3.321 and entitlement to an effective date prior to November 8, 2007 , for a 10 percent rating for status post 4th and 5th metacarpal fractures with mild degenerative joint disease of interphalangeal and metacarpal joints, right hand.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


